        Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)



                                        ORDER AND REASONS

        In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Defendants

Huntington Ingalls Incorporated (“Avondale”), Albert L. Bossier Jr. (“Bossier”), and Lamorak

Insurance Company’s (“Lamorak”) (collectively, the “Avondale Interests”) “Motion in Limine

to Prohibit References at Trial to Insurance and/or Ability to Pay.”2 Numerous Defendants join




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 65.


                                                       1
       Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 2 of 9




the motion.3 Plaintiffs oppose the motion in limine.4 Considering the motion, the memoranda in

support and in opposition, the record, and the applicable law, the Court grants the motion in part

and denies the motion in part.

                                                 I. Background

       In this litigation, Plaintiffs allege that Mr. Dempster was employed by Avondale from

1962 to 1994.5 During that time, Plaintiffs aver that Mr. Dempster was exposed to asbestos and

asbestos-containing products in various locations and work sites, resulting in Mr. Dempster

breathing in asbestos fibers and later developing asbestos-related cancer.6 Plaintiffs assert strict

liability and negligence claims against various Defendants.7

       Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.8 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.9 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.10

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending


       3
           Rec. Docs. 57, 175, 177.

       4
           Rec. Doc. 141.

       5
           Rec. Doc. 1-2 at 5.

       6
           Id.

       7
           Id. at 7–8.

       8
           Id. at 2–3

       9
           Case No. 18-6158, Rec. Doc. 1 at 2.

       10
            Case No. 18-6158, Rec. Doc. 89.


                                                       2
        Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 3 of 9




Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.11 Trial was scheduled to begin before the state trial court on January 13, 2020.12

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.13 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.14

        On February 26, 2020, the Avondale Interests filed the instant motion in limine.15

Numerous Defendants join the motion.16 On March 17, 2020, Plaintiffs filed an opposition to the

instant motion.17 On May 5, 2020, the Court continued the May 18, 2020 trial date due to COVID-

19.18

                                        II. Parties’ Arguments

A.      The Avondale Interests’ Arguments in Support of the Motion

        The Avondale Interests move the Court to issue an order prohibiting references to: (1) any

insurance covering these defendants for any alleged liability in this matter; and (2) the defendants’

ability to pay a potential judgment.19 The Avondale Interests assert that evidence of insurance is


        11
             Rec. Doc. 1-8.

        12
             Rec. Doc. 1-12.

        13
             Rec. Doc. 1.

        14
             Rec. Doc. 17.

        15
             Rec. Doc. 65.

        16
             Rec. Docs. 57, 175, 177.

        17
             Rec. Doc. 141.

        18
             Rec. Doc. 225.

        19
             Rec. Doc. 65-1 at 1.


                                                  3
       Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 4 of 9




inadmissible when such evidence has no purpose other than to establish negligence or to unfairly

prejudice the jury.20 The Avondale Interests contend that the only purpose for any reference to

insurance coverage in this case would be to influence the jury to inflate the award or to find

liability as to the Avondale Interests so as to increase the sources of payments for the award.21

B.     Plaintiffs’ Arguments in Opposition to the Motion

       In opposition, Plaintiffs argue that the motion is vague, overly broad, and premature.22

Plaintiffs note that they assert direct action claims under Louisiana Revised Statute § 22:1269

(the “Louisiana Direct Action Statute”) against Berkshire Hathaway Specialty Insurance

Company, First State Insurance Company, Houston General Insurance Company, Lamorak

Insurance Company, Liberty Mutual Insurance Company, the Travelers Indemnity Company, and

United States Fidelity and Guaranty Company.23 Plaintiffs note that they are also alleging that

certain defendants are professional vendors, which requires a showing of the size, volume, and

merchandising practices of the companies.24 Additionally, Plaintiffs note that they are seeking

punitive damages against certain defendants, including the Avondale Interests.25 Thus, Plaintiffs

assert that an order prohibiting references to insurance coverage and/or ability to pay, would

effectively prohibit Plaintiffs from presenting their case.26




       20
            Id.

       21
            Id. at 3–4.

       22
            Rec. Doc. 141 at 1.

       23
            Id. at 2.

       24
            Id.

       25
            Id.

       26
            Id.


                                                  4
       Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 5 of 9




                                             III. Legal Standard

       Federal Rule of Evidence 411 provides:

       Evidence that a person was or was not insured against liability is not admissible to
       prove whether the person acted negligently or otherwise wrongfully. But the court
       may admit this evidence for another purpose, such as proving a witness’s bias or
       prejudice or proving agency, ownership, or control.

Rule 411 rests on two premises. “The first is the belief that insurance coverage reveals little about

the likelihood that one will act carelessly. . . . Thus, the relevance of the evidence of coverage is

doubtful.”27 The second is a “concern that the evidence would be prejudicial—that the mention

of insurance invites higher awards than are justified, and conversely, that the sympathy that a jury

might feel for an uninsured defendant who must pay out of his own pocket could interfere with

its evaluation of the evidence under the appropriate standard of proof.”28

                                                  IV. Analysis

       The Avondale Interests move the Court to issue an order prohibiting references to: (1) any

insurance covering these defendants for any alleged liability in this matter; and (2) the defendants’

ability to pay a potential judgment.29 The Court addresses each of these issues in turn.

A.     References to Insurance Coverage

       The Avondale Interests contend that evidence regarding insurance coverage should be

excluded because the only purpose for any such references would be to influence the jury to

inflate the award or to find liability as to the Avondale Interests so as to increase the sources of

payments for the award.30 In opposition, Plaintiffs note that they are bringing direct action claims


       27
            Insurance against liability as proof of negligence, 1 McCormick On Evid. § 201 (8th ed.)

       28
            Id.

       29
            Rec. Doc. 65-1 at 1.

       30
            Id. at 3–4.


                                                         5
        Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 6 of 9




against numerous insurance companies.31

        In Reed v. General Motors Corporation, the Fifth Circuit considered Rule 411 in a case

where an insurance company was named as a defendant.32 The Fifth Circuit stated that the fact

that each party was insured had “independent, substantive evidentiary relevance.”33 However, the

Fifth Circuit determined that the limits of coverage should have been excluded pursuant to Rule

411 because it was not relevant to any issue in the case.34

        In this litigation, Plaintiffs bring direct action claims under the Louisiana Direct Action

Statute against Berkshire Hathaway Specialty Insurance Company, First State Insurance

Company, Houston General Insurance Company, Lamorak Insurance Company, Liberty Mutual

Insurance Company, the Travelers Indemnity Company, and United States Fidelity and Guaranty

Company.35 The Louisiana “Direct Action Statute affords a victim the right to sue the insurer

directly when the liability policy covers a certain risk.”36 Like in Reed, the fact that certain parties

were insured has independent, substantive evidentiary relevance. However, Plaintiffs have not

provided any reason why the limits of coverage should be admitted in this case. Accordingly, the

Court excludes any references to the limits of coverage provided by the insurance policies at issue

in this case.




        31
             Rec. Doc. 141 at 2.

        32
             Id.

        33
             Id.

        34
             Id.

        35
             Rec. Doc. 1-2 at 5.

        36
             Soileau v. Smith True Value & Rental, 2012-1711 (La. 8/30/2013); 144 So. 3d 771, 780.


                                                         6
        Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 7 of 9




B.      References to Ability to Pay a Judgment

        The Avondale Interests also move the Court to issue an order excluding references to the

defendants’ ability to pay a potential judgment.37 In opposition, Plaintiffs note that they are also

alleging that certain defendants are professional vendors, which requires a showing of the size,

volume, and merchandising practices of the companies.38 Additionally, Plaintiffs note that they

are seeking punitive damages against certain defendants, including the Avondale Interests.39

Thus, Plaintiffs assert that an order prohibiting references to insurance coverage and/or ability to

pay, would effectively prohibit Plaintiffs from presenting their case.40

        Plaintiffs bring claims against certain defendants as professional vendors.41 The Louisiana

Supreme Court adopted the “professional vendor” theory of liability in Chappuis v. Sears

Roebuck & Co.42 Under this theory of liability, the professional vendor can be held liable for the

same conduct as a manufacturer.43 To prevail against a professional vendor of asbestos-containing

products, a plaintiff must show: (1) the defendant held the products out to the public as its own,

and (2) the size, volume, and merchandising practices of the defendant bring it within the class

of professional vendors, who are presumed to know of the defects in their wares, size, volume,




        37
             Rec. Doc. 65-1 at 1.

        38
             Rec. Doc. 141 at 2.

        39
             Id.

        40
             Id.

        41
             Rec. Doc. 1-2 at 21–23.

        42
          Hoerner v. ANCO Insulations, Inc., 2000-2333 (La. App. 4 Cir. 1/23/02), 812 So. 2d 45, 59 (citing
Chappuis v. Sears Roebuck & Co., 358 So. 2d 926 (La. 1978)).

        43
             Id.


                                                    7
        Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 8 of 9




and merchandising practices.44

        Additionally, Plaintiffs request punitive damages against several defendants, including

the Avondale Interests.45 Evidence of a defendant’s financial worth and ability to pay may be

admissible for the purpose of evaluating the amount of punitive damages that should be

awarded.46 Therefore, the Court denies the Avondale Interests’ request that the Court exclude all

references to the defendants’ ability to pay. Such evidence may be relevant to several issues in

this case. However, Plaintiffs are cautioned that any such evidence should not be used to incite

sympathy or inflame the jury. The Avondale Interests may raise this issue again at trial, if

necessary.

        Accordingly,




        44
             Id. at 60.

        45
             Rec. Doc. 1-8 at 3.

        46
          U.S. E.E.O.C. v. Denham Springs Pub. Co., No. 10-614, 2012 WL 262268, at *2 (M.D. La. Jan. 27, 2012).
See also Wooley v. Lucksinger, 2009-0571 (La. 4/1/11), 61 So. 3d 507, 635.


                                                      8
       Case 2:20-cv-00095-NJB-JVM Document 262 Filed 09/21/20 Page 9 of 9




        IT IS HEREBY ORDERED that Defendants’ “Motion in Limine to Prohibit References

at Trial to Insurance and/or Ability to Pay”47 is GRANTED IN PART and DENIED IN PART.

The motion is GRANTED to the extent that it requests exclusion of any references to the limits

of coverage provided by the insurance policies at issue in this case. The motion in DENIED in

all other respects.

        NEW ORLEANS, LOUISIANA, this 21st
                                     _____ day of September, 2020.



                                                   _________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




        47
             Rec. Doc. 65.


                                              9
